Citation Nr: 1523234	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned in a February 2015 video conference Board hearing, the transcript of which is included in the record.

In characterizing the new and material issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996). 

Here, the Board previously denied service connection for headaches and blackouts in an October 1972 decision.  In that decision, the Board discussed the Veteran's pre-service head injury and his symptoms of headaches, blackouts, and dizziness. The Board finds that the Veteran's most recent claim for service connection for "vertigo and dizzy spells," which addresses similar symptoms, does not constitute different disabilities.  As such, new and material evidence is required to reopen his claim for service connection for cerebral concussion with headaches and blackouts



This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1972 decision, the Board denied the Veteran's claim for service connection for headaches and blackouts.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  The evidence received since the October 1972 Board decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claim for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).


CONCLUSIONS OF LAW

1.  The October 1972 Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2014).

2.  The evidence received subsequent to the October 1972 Board decision is not new and material as to the claim for service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness), and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the request to reopen service connection for cerebral concussion with headaches and blackouts, the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 
In a precedent opinion, VA's Office of General Counsel (OGC) concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id.  (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Board observes that the Veteran was not provided complete Kent notice in regard to his claim to reopen prior to the initial adjudication of the claim in November 2011.  In this regard, the October 2011 notification letter notified the Veteran that he needed to submit additional evidence showing that the claimed disorder was related to his military service.  The letter also discussed the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.  However, this letter did not explain the bases for the prior denials and did not provide an explanation as to what is meant by new and material evidence.

Nonetheless, the Board finds that any notice deficiency in this regard was not prejudicial to the Veteran, and the Veteran has not contended otherwise.  See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  During the course of the appeal, the Veteran and his representative were provided an October 2013 statement of the case (SOC), setting out the applicable law (including an explanation of new and material evidence), summarizing the evidence, and discussing VA's reasons for denying the claim.  

In addition, the Veteran and his representative have also expressed an understanding of the principals involved, inasmuch as they listed and provided evidence to support the claim and advanced supportive argument.  During the February 2015 Board hearing, the Veterans Law Judge set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Veteran had actual knowledge of the information needed to substantiate the claim, and a reasonable person could be expected to understand what information was needed to support the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (notice error not prejudicial because appellant demonstrated actual knowledge of information and evidence necessary to substantiate claim by way of arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  In summary, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  He has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the February 2015 Board hearing. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the current request to reopen.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received.  See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

In this case, the Board denied the Veteran's claim for service connection for headaches and blackouts in an October 1972 decision.  In particular, the Board determined that the Veteran had a pre-existing disorder, diagnosed as cerebral concussion and contusion with symptoms of headaches and blackouts.  The Board further determined that there was no increase in severity of the pre-existing disorder during service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  Nor did he file a motion for reconsideration, a motion to vacate, or a motion to revise based on clear and unmistakable error.  Therefore, the Board's October 1972 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100.

In connection with his claim to reopen service connection, the Veteran has asserted that he is entitled to service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness) because these disorders pre-existed service entrance and were aggravated during service.  As will be discussed below, the Board finds that the Veteran's contentions remain essentially the same as those at the time of the October 1972 Board decision.  Compare August 1972 and February 2015 Board Hearing Transcripts.
The evidence of record at the time of the October 1972 Board decision included the Veteran's service treatment records, the August 1972 Board hearing transcript, private treatment records, a May 1971 VA psychiatric examination, and the Veteran's statements.

The October 1972 Board decision denied the claim for service connection for headaches and blackouts because it was found that the Veteran's pre-existing disorder was not aggravated by service.  In reaching this decision, the Board determined that the Veteran had a pre-existing head injury.  Records from a private hospital revealed that in November 1966, the Veteran was involved in an auto accident and sustained a cerebral concussion, contusion of the left ear, and cervical strain.  The Board noted that clinical records during and post-service indicated that the Veteran had experienced episodes of headaches and blackouts or periods of unconsciousness before entering service.  Therefore, the Board found that even if such episodes were not experienced by the Veteran prior to entry into service, the concussion residuals, although dormant, did exist.  

The October 1972 Board decision also found that, while in service, the Veteran did complain of headaches, a period of unconsciousness, and incurred an injury to his nose and lip when he fell down concrete steps.  Numerous tests and examinations, and consultations were conducted; however, no objective findings were noted nor were there any episodes of a seizure disorder observed.  The Board found that the Veteran's complaints and symptoms in service were the same as those prior to service and there was no increase in the level of severity.  The Board's October 1972 decision also noted that on an Administration examination in May 1971, the Veteran's headaches, blackouts, and cervical strain were noted to date back to the pre-service auto accident.

In sum, the Board found that there was a continuity of symptoms or residuals prevalent throughout the Veteran's medical history, since the accident, with no shown increase in the physiological basis during service.  The Board further found that the in-service fall, where the Veteran hit his nose and lip, was treated and there were no further complaints.  For these reasons, the Board found that the Veteran's pre-existing headaches and blackouts were not aggravated by active service.  
The evidence received since the October 1972 Board decision includes private treatment records from the Pittsburgh Cardiovascular Institute, the Veteran's statements dated in August 2011 and November 2011, and the transcript from the February 2015 Board hearing.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the newly obtained evidence does not include any non-cumulative evidence that relates to an unestablished fact necessary to substantiate the claim - specifically, evidence of aggravation during service of a pre-existing disorder.  

The Veteran has continued to assert that he was involved in a motor vehicle accident prior to service.  See February 2015 Board Hearing Transcript at pg. 4.  Further, the Veteran has consistently maintained that his headaches were eventually made worse by an injury he sustained in service.  Specifically, the Veteran stated that he fell down a flight of steps during service and injured himself.  Id. at pg. 5.  The Veteran admitted that he had experienced headaches of "some level" prior to the in-service fall.  After, the fall, however, the Veteran testified that his headaches were "more severe," in that they were more frequent and involved a higher pain level.  Id. at 6.  

The Board finds that these assertions by the Veteran during the February 2015 hearing are cumulative evidence of the previously considered evidence at the time of the October 1972 Board decision.  For example, during the August 1972 Board hearing, the Veteran similarly testified that episodes of blacking out and headaches had been made "more severe in service due to intercurrent trauma."  At that time, the Veteran reported that his pre-existing condition was in "good control" as a result of the medical care he was receiving; however, due to the in-service fall, his symptoms worsened.  

In his November 2011 statement, the Veteran similarly reported that his symptoms worsened after the in-service fall.  Specifically, the Veteran noted that he began experiencing vertigo after the fall.  Private treatment records from the Pittsburgh Cardiovascular Institute indicate complaints of dizziness, but do not suggest any relationship to service, or evidence showing that the Veteran's pre-existing disorder was aggravated by service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence received after the October 1972 Board decision does not show or suggest any relationship between the current disorder and the Veteran's service.  Further, the Veteran's statements regarding aggravation of a pre-existing disorder in service are cumulative of the evidence considered at the time of the October 1972 Board decision.  Significantly, there remains no evidence, other than the Veteran's continued assertions, that his pre-existing disorder was aggravated by service.  In sum, the Board finds that this evidence is not new, as it is cumulative and redundant of evidence available at the time of the October 1972 Board decision.

For these reasons, the Board concludes that such evidence is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claim of service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness).


ORDER

New and material evidence not having been submitted, the request to reopen service connection for cerebral concussion with headaches and blackouts (claimed as vertigo and dizziness), is denied.


REMAND

The Veteran maintains that his currently diagnosed hypertension was first incurred in service. 

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the present case, the Veteran has been diagnosed with hypertension.  The Veteran contends that his hypertension first manifested in service.  A March 1969 service treatment record reflects a notation of "sustained mild BP elevation."  See also May and July 1969 service treatment records showing blood pressure readings of 136/98 and 142/98, respectively.  The Veteran has not been afforded a VA examination.  As such, on remand, a VA examination should be obtained in order to assist in determining whether currently diagnosed hypertension first manifested in service or is otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's hypertension. 

After reviewing all pertinent documents in the record and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed hypertension was incurred in or is otherwise related to service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested to a compensable degree within one year of service.  The examiner is asked to discuss service treatment records showing "sustained mild BP elevation."  

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reasons why.
2.  The RO should readjudicate on the merits the issue of service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


